Citation Nr: 1021472	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The issue of an increased rating for hearing loss was raised 
in the Veteran's November 2004 claim and was therefore raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.   


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. § 
3.303(d).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran contends that his tinnitus is related to his 
military service.  His October 1975 examination conducted 
pursuant to his enlistment showed the clinical evaluation of 
his ears and drums to be normal and the Veteran did not mark 
that he had or had had any ear, nose or throat problems in 
his report of medical history.  While he was diagnosed with 
high frequency hearing loss, his October 1975 audiological 
evaluation reflected the Veteran's auditory threshold in the 
frequencies ranging from 500 to 2000 Hertz range to be within 
normal limits.  The remainder of the Veteran's service 
treatment records are devoid of any complaints, notations, 
findings or treatment for tinnitus or ringing of the ears.  

In a December 2004 statement, the Veteran maintains that the 
ringing in his ears began during basic training when a 
grenade exploded near him.  In addition, he contends that his 
ears were further damaged when a clip from an M-16 next to 
him misfired blowing rounds in every direction.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case 
are credible. Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).  Competent lay 
evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived 
from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Layno at 469.  Given these definitions, the Board finds 
that the Veteran is competent to relate a history of noise 
exposure during service.  

Moreover, the January 1996 rating decision reflects that the 
Veteran was service-connected for bilateral hearing loss.  
The fact that the Veteran has been diagnosed with 
sensorineural hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  Concerning this, the Board notes 
that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id.  With regard to the latter, the Board notes that 
service connection for hearing loss was granted because the 
record showed that it was noise-induced, i.e., a result of 
his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck Manual, 
Section 7, Cha. 85, Inner Ear.

During his September 1995 VA examination in connection with 
his claim for bilateral hearing loss, it was noted that the 
Veteran reported to suffer from tinnitus since his childhood.  
He further reported that his tinnitus was recurrent in nature 
and occurs three to four times a day.  In a subsequent 
handwritten statement, the Veteran denied having made the 
statement that he has suffered from tinnitus since his 
childhood.  

The Veteran was afforded a VA audiological examination in 
connection with his tinnitus claim in April 2005.  During 
this examination, the Veteran reported that his tinnitus is 
now constant and had been so ten to twelve years following 
the in-service acoustic trauma.  The examiner diagnosed the 
Veteran with tinnitus and opined that the Veteran's tinnitus 
was not caused by his in-service acoustic trauma, relying on 
the Veteran's September 1995 VA examination, in which the 
Veteran reported that he had suffered from tinnitus since 
childhood.  The examiner further concluded that the Veteran's 
tinnitus may have possibly been aggravated by the in-service 
noise exposure, but that an opinion could not be made on the 
etiology of his tinnitus without resort to mere speculation.  

The Board notes that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  This presumption attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  History provided by the Veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  See 38 C.F.R. §§ 
3.304(b)(1) (2008); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Board notes that the Veteran denied having made the 
statement that he has experienced tinnitus since childhood.  
The October 1975 clinical evaluation of the Veteran's ears 
and drums was marked as normal upon his enlistment, and the 
Veteran did not indicate that he had or had had ear, nose or 
throat trouble in his October 1975 report of medical history.  
In addition, the remainder of the Veteran's service treatment 
records do not show there to be any complaints, findings or 
treatment for tinnitus or ringing in his ears.  Therefore, 
the Board does not find a statement of a pre-existing medical 
condition, made during a post-service medical examination 
nearly twenty years after service, sufficient evidence to 
rebut the presumption of soundness.  

With respect to the Veteran's credibility, the Board turns to 
several VA treatment visits which took place after the 
Veteran's September 1995 VA examination.  An April 1996 VA 
outpatient treatment note indicates that the Veteran was 
referred to an Ear, Nose and Throat specialist and it was 
also noted that he had a six month history of intermittent 
bilateral ringing in his ears.  At a May 1996 consultation, 
it was noted that the Veteran complained of tinnitus and 
hearing loss since his days in service.  At a May 1996 
audiological evaluation the Veteran reported having 
experienced tinnitus for the past two to three years.  These 
treatment records further bolster the Veteran's assertion 
that his tinnitus and ringing in his ears began in service 
rather than since childhood.

In addition, the Board does not find the VA examiner's 
opinion regarding the etiology of the Veteran's tinnitus to 
be an adequate one.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also 
held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993)


The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's service-
connected sensorineural hearing loss, and the Veteran's own 
contentions.  The Veteran is currently service connected for 
bilateral hearing loss and the April 2005 VA examination 
shows that the Veteran has a diagnosis of tinnitus for VA 
purposes.  The cited provisions from The MERCK Manual confirm 
that tinnitus usually accompanies noise-induced hearing loss, 
which the Veteran in this case has been diagnosed with.  
Finally, the Board has determined that the Veteran's 
contentions that he has experienced tinnitus since service 
are competent and credible upon which the Board may rely in 
making its decision.  

Thus, based on the Veteran's service-connected bilateral 
hearing loss, his diagnosis of tinnitus, the provisions from 
The MERCK Manual noted above and the Veteran's statements, 
the Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record that the Veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced bilateral hearing loss as 
it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  

II.	The VCAA

The claims of entitlement to service connection for tinnitus 
has been granted.  As such, the Board finds that any error 
related to the VCAA on the claims is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for tinnitus is granted.  




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


